Citation Nr: 1134434	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2008, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.
 
In March 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). The opinion, dated in May 2010, has been received at the Board, and the appellant and her representative have been provided a copy of this opinion.

In October 2010, the Board remanded the appellant's claim for additional development.  The case has since returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's death certificate notes the immediate cause of death as septic shock due to or as a consequence of probable aspiration pneumonia and myocardial dysfunction.  Other significant conditions contributing to death but not resulting in the underlying cause listed are recent respiratory failure of unclear etiology and acute renal failure.

2.  At the time of the Veteran's death in December 2005, service connection was in effect for carcinoma of the nasal tracts with pain in the cervical spine and trigger sensation in the right arm from surgical scar (rated as noncompensable); major depressive disorder with psychotic features associated with carcinoma of the nasal tracts (rated as 30 percent disabling); blindness in the right eye associated with carcinoma of the nasal tracts (rated as 30 percent disabling); and weakness of the right arm due to right internal carotid stenosis and secondary to radiation therapy associated with carcinoma of the nasal tracts (rated as 40 percent disabling); the combined rating was 70 percent.  A total rating based upon individual unemployability due to service connected disabilities (TDIU) had been in effect since September 1998.  

3.  Competent medical evidence does not show that cardiovascular-renal disease was manifest to a compensable degree during the one-year period following the Veteran's separation from service, and the only competent opinion to on the question whether the Veteran's service-connected disorders caused or contributed to his death does not support the claim.
 
4.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.

5.  The most probative opinion to address whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or as a result of an event that was not reasonably foreseeable, is against the claim.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as under 38 U.S.C. § 1151, are not met.  38 U.S.C.A. §§ 1110, 1151, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the cause of the Veteran's death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2006 pre-rating letter, the RO provided notice to the appellant explaining the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2006 letter.  

Subsequent letters, including an October 2010 letter, provided the appellant with information explaining the evidence and information required to substantiate the cause of the Veteran's death claim under the requirements of Hupp, as well as notice of what the evidence must show to support a claim under 38 U.S.C. § 1151 .  This letter also provided the appellant with general information pertaining to VA's assignment of effective dates, as well as the type of evidence that impacts this determination.  After issuance of this letter, and opportunity for the appellant to respond, the June 2011 Supplemental Statement of the Case (SSOC) reflects the most recent readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Also, with respect to the first requirement of Hupp, the Board notes that the October 2010 did not provide the appellant with specific notice regarding a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, the Veteran's service-connected disabilities were included in the rating decision and in SOCs, and in various statements from the appellant and her representative indicate her awareness of all conditions for which the Veteran was service-connected at the time of his death.  These letters reflect the appellant's main contention that the Veteran's death was not due to service-connected disability, but rather to negligent VA care.  Therefore, the appellant has demonstrated an awareness of such conditions.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).   Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment and hospital records, the Veteran's death certificate, an autopsy report, Social Security Administration (SSA), and the May 2010 VHA opinion.  Also of record and considered in connection with the appeal is the transcript of the appellant's May 2008 DRO hearing, as well as various written statements provided by the appellant, and by her representative on her behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect treatment for a number of disabilities-however there is no notation of complaint, treatment, or diagnosis of and respiratory or cardiovascular-related disease or any other disability that could be considered related to the Veteran's cause of death of sepsis due to probable aspiration pneumonia and myocardial dysfunction.

Post-service medical records reflect that the Veteran was diagnosed with and treated for a number of disabilities prior to his death.  He was diagnosed with squamous cell carcinoma of the nasopharnyx shortly after his discharge in 1984.  Secondary to this disability, the Veteran suffered from internal carotid stenosis and right upper extremity weakness, blindness of the right eye, and major depressive disorder.  VA outpatient treatment records also reflect that the Veteran suffered from a cerebral vascular accident in 1997, hyperlipidemia, and hypertension, as well as a past history of alcohol, cocaine, and narcotic abuse.  SSA records reflect that the Veteran has been in receipt of disability benefits due to carcinoma of the neck.

A month prior to the Veteran's death, in November 2005, VA treatment record from the Richmond VA Medical Center reflect that the Veteran was transferred there from the Hampton VA Medical Center for gastrointestinal bleeding after a recent colonoscopy, during which a cecal polyp was removed and cauterized.  The Veteran complained of abdominal cramps and clots.  The next day, hypoxic respiratory failure was indicated.  He was intubated on mechanical ventilation from November 26, 2005 until December 16, 2005.  He was extubated on December 16, 2005 and transferred out of the intensive care unit to the medicine floor on December 18.  On December 19, 2005, the Veteran reported no complaints and that he was "ready to go."  The Veteran was administered reglan via the Veteran's nasogastric tube in the afternoon.  Medical records reflect that the appellant was present and that she noted coughing and gurgling.  The Veteran was urgently intubated due to respiratory distress and hypoxia.  One notation from Dr. G. that day reflects "possible aspiration of drugs via nasogastric tube," but nothing further in this regard. Another notation reflects that the Veteran had pulmonary edema of unclear etiology, likely inflammatory.  A chest x-ray revealed new right-sided air space disease, and findings were suggestive of possible aspiration.  

A notation from December 20, 2005 notes that the Veteran condition remained critical throughout the night, with persistent hypoxia despite high fraction of inspired oxygen and maximal vent settings, tachycardia, febrile, and hypotensive with two pressor agents in fuction.  He was treated with a broad spectrum of antibiotics with no improvement.  The appellant was contacted during the night and was encouraged to come in due to his unstable condition.  A Swan-Ganz catheter was placed at 8 a.m. that morning, with the appellant's consent, and shortly afterwards the Veteran started having severe bradycardia.  Blood pressure and oxygen saturations had dropped.  CPR was initiated, as well as several rounds of code medications.  The Veteran was unable to be revived and was pronounced dead shortly thereafter. 

On autopsy, final anatomic diagnoses include status post irradiation to the neck and nasopharynx for squamous cell carcinoma, hypertensive hypertrophy, congestion, edema, aspiration pneumonia, and pulmonary emboli of the lungs, congestive hepatomegaly with central lobular necrosis of the liver, fetal lobulation and neprosclerosis of the kidneys, acute lymphadenitis of the lymph nodes, and arteriosclerosis involving the aorta, coronary arteries, kidneys, and other arteries sampled.  

The December 2005 death certificate notes the immediate cause of death as septic shock due to or as a consequence of probable aspiration pneumonia and myocardial dysfunction.  Other significant conditions contributing to death but not resulting in the underlying cause listed are recent respiratory failure of unclear etiology and acute renal failure.

During the appellant's May 2008 DRO hearing, and in various written statements, the appellant, who is a nurse, reported that she was present in the hospital on December 19, 2005.  She indicated that the Veteran's condition was improving and he was doing fine that day until a nurse (Nurse H.) administered medicine through the nasogastric tube.  She has expressed concern that Nurse H. did not properly check for the placement of the tube, as she was talking during her check, and the medication went to the Veteran's lungs, instead of his stomach, causing him to aspirate.  She indicated that she ran to get the Veteran's doctors immediately after this event.   She has also expressed her belief that this event led to the development of heart complications and renal shutdown, and eventually required the Veteran to go back on the ventilator.  The appellant also indicated that a resident confirmed her belief that the medication went into the lung instead of the stomach. 

She also noted that went she returned to the hospital during the middle of the night, his bladder was distended and there was no urine bag.  She believed that the Veteran had autonomic dysreflexia, which nothing was done for because there were other emergencies in the hospital and only one resident on duty at the time.

She also submitted copies of statements that she wrote to the Veteran's physician during the course of his care in the ICU indicating her displeasure with residents giving her varying diagnoses for the Veteran's condition and the lack of consistency regarding his care, and requesting that the Veteran not get a tracheostomy but be reintubated if necessary.  

The appellant has further alleged that copies of the Veteran's hospitalization records had been changed and altered, including that there were additional reports from staff members who were not present during the events leading up to the Veteran's death.

The Veteran's claims file was forwarded to a specialist's opinion regarding the events leading to the death of the Veteran.  In May 2010, the Chief of Inpatient Medicine at the Palo Alto Veteran's Hospital, who indicated that had been practicing inpatient (hospitalist) medicine for 10 years, noted that he had reviewed the Veteran's medical records in their entirety.  He noted that the Veteran was 44 years old at the time of his death in 2005, and that his medical history was notable for squamous cell nasopharyngeal carcinoma, major depression with psychotic features, cerebrovascular accident with right sided vision loss due to radiation-induced right internal carotid narrowing, and essential hypertension.  

He noted that the Veteran underwent a colonoscopy on November 22, 2005, at the Hampton, Virginia VAMC, and returned on November 25, 2005 for acute lower gastrointestinal bleeding.  He was then sent to the Richmond VAMC for urgent endoscopy.  He was noted to be quite short of breath and hypoxic, and a chest x-ray revealed right-sided infiltrates and a possible pleural effusion.  He was eventually intubated later in the day for hypoxic respiratory failure and remained intubated.  The specialist noted that the Veteran's chest x-ray and clinical course was felt to be consistent with Adult Respiratory Stress Syndrome.  The Veteran gradually improved and was extubated on December 16, 2005, and transferred out of the intensive care unit on December 18, 2005.  

The specialist emphasized that the Veteran had been receiving enteral feeding via nasogastric tube for much of his ICU stay.  As of the transfer, he was receiving enteral feeding, but the rate was kept low due to the fact that he was "gurgling on his feeds" and feeding by mouth was not safe.  He emphasized that the Veteran was quite deconditioned and needed help transferring in and out of his bed.  

After the Veteran received a dose of reglan via his nasogastric tube, the Veteran developed refractory hypoxemia and clinical signs of sepsis.  He was reintubated and placed on mechanical ventilation.  He continued to be hypoxic despite maximum ventilator support, and appeared to be in septic shock, with fever, acute oliguric renal failure and hypotension.  He then experienced progressive bradycardia followed by ventricular fibrillation; he expired when resuscitative efforts were ceased.  The specialist noted that the pertinent findings on autopsy were hypertensive cardiomyopathy, aspiration pneumonia, pulmonary embolism and pulmonary edema.  

The specialist opined that the Veteran died as a consequence of severe sepsis due to aspiration pneumonia.  He noted that the appellant, who is a registered nurse, asserts that the aspiration event was a consequence of his receiving reglan directly into his lung, and feels that the Veteran's death was a direct consequence of this event.  The specialist, however, indicated that he could not find any evidence to support this conclusion.  In so finding, he noted that the Veteran had multiple risk factors for aspiration in that he was severely deconditioned from his prolonged ICU course, he had objective evidence of swallowing dysfunction, and he clearly could not protect his airway.  Complicating the matter is the fact that the Veteran, having just spent the previous 20 days on a ventilator, had little pulmonary reserve.  He had been receiving feeds via a nasogastric tube in the ICU and there was no evidence in the chart that there was a new tube or manipulation of the tube on the day of his deterioration.

The specialist further indicated that swallowing dysfunction is common after a prolonged intubation, and that such patients are at high risk for aspiration and pneumonia.  Nasogastric tube feedings have been shown to have no impact on the incidence of aspiration pneumonia in such patient.  The specialist noted that he did not think the Veteran's rapid deterioration could be realistically traced to his getting reglan directly into his lung.  He noted that there was no evidence beyond the appellant's assertion that this actually happened, and even so, he was not convinced that a single dose of reglan administered directly into the lungs could have precipitated such a cascade of events that occurred in this case.

In his opinion, the unfortunate events that led to the Veteran's demise were a consequence of his overall medical condition and severe deconditioning, all of which led to aspiration pneumonia, septic shock, and rapidly progressive multi-organ failure.  He did not feel that carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA directly led to the Veteran's death.

The specialist also noted that the appellant attests that the Veteran's death was caused by untreated autonomic dysreflexia, after witnessing the drop in urine output that occurred after he became acutely ill.  However, the specialist found that there was no sign of autonomic dysreflexia, and that his decreased urine output was a consequent of acute kidney injury.

Finally, the specialist opined that there was no clear link between the proximal cause of the Veteran's death any of his service-connected disabilities.  He noted that while the after-effects of radiation therapy to the neck certainly can impact one's swallowing function, there was no sign of swallowing dysfunction prior to this hospitalization, and there was no reason to think that radiation-induced swallowing dysfunction would appear 20 years after receiving therapy.  Moreover, he noted that severe dysphagia (swallowing dysfunction) is common after prolonged intubation, and is the major contributing factor in this case.  

In summary, the specialist determined that it is less likely than not that carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA directly led to the Veteran's death.  He also determined that it is less likely than not that service-connected disabilities caused or contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to the production of death.

III.  Analysis

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service- connected death of a veteran, with service connection determined according to the standards applicable to disability compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. § 1151. 

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Service connection may be presumed, for certain chronic diseases, such as cardiovascular diseases, including hypertension, which develop to a compensable degree (10 percent for cardiovascular-renal diseases) within a prescribed period after discharge from service (one year for cardiovascular diseases), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

DIC is also authorized under 38 U.S.C.A. § 1151 in the same manner as if death were service connected when a veteran suffers an injury or an aggravation of an injury resulting in death as the result of VA hospitalization, medical or surgical treatment, or an examination furnished by VA. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

Under 38 U.S.C.A. § 1151 a veteran may be awarded compensation for injury or an aggravation of an injury resulting in death, not the result of the veteran's willful misconduct, if it was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the injury or an aggravation of an injury resulting in death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.  See also 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's injury or an aggravation of an injury resulting in death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's injury or an aggravation of an injury resulting in death and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's injury or an aggravation of an injury resulting in death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

After careful review of the medical evidence in light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151, are not met.

At the time of the Veteran's death, service connection was in effect for carcinoma of the nasal tracts with pain in the cervical spine and trigger sensation in the right arm from surgical scar (rated as noncompensable); major depressive disorder with psychotic features associated with carcinoma of the nasal tracts (rated as 30 percent disabling); blindness in the right eye associated with carcinoma of the nasal tracts (rated as 30 percent disabling); and weakness of the right arm due to right internal carotid stenosis and secondary to radiation therapy associated with carcinoma of the nasal tracts (rated as 40 percent disabling); the combined rating was 70 percent.  A total rating based upon individual unemployability due to service connected disabilities (TDIU) had been in effect since September 1998.  

First, there is no evidence of record that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death, nor does the appellant allege that a condition of service-origin caused or contributed to the Veteran's death.

The Veteran's service treatment records are completely negative for any findings or diagnoses related to the Veteran's cause of death- severe sepsis due to aspiration pneumonia. None of the above-cited medical evidence shows that a cardiovascular-renal disease, including hypertension was manifest to a compensable degree during the one-year period following the Veteran's separation from service, nor does the medical evidence support a finding of a medical relationship between the Veteran's military service and the sepsis due to aspiration pneumonia that led to his death.  Further, in the only pertinent medical opinion of record on this issue, the May 2010 VHA physician, opined-following a thorough review of all pertinent evidence of record-that it was less likely than not that service-connected disabilities caused or contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to the production of death.  Thus, the only competent opinion of record does not support the claim, and neither the appellant nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim for service connection for the cause of the Veteran's death on this basis.

With respect to whether service connection for the cause of the Veteran's death is warranted under 38 U.S.C. § 1151, the Board notes that there are conflicting opinions of record as to whether the Veteran's death was due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospitalization and medical treatment.  While the appellant, a nurse, contends that VA was negligent in the care of her husband in the events leading up to his death, starting with the administration medication through the nasogastric tube into the Veteran's lung, the VHA opinion provider, the Chief of Inpatient Medicine at the Palo Alto Veteran's Hospital, determined that it is less likely than not that careless, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA directly led to the Veteran's death.  

The Board notes that statements and testimony by the appellant, a nurse, may constitute competent evidence in support of the claim, as she has specialized knowledge regarding the area of medicine and/or participated in the Veteran's treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Here, the Board accords the statements and testimony of the appellant less probative weight than the VA specialist.  In so finding, the Board notes that the VA specialist specifically considered all of the appellant's contentions with regard to her complaints regarding VA care providers' negligence, in particular with regard to the administration of medication into the lungs, in formulating his opinions, and specifically refutes each of her contentions with a full explanation.  He provided concrete reasoning for all of his conclusions reached, and indicated that he thoroughly reviewed the hospitalization records.  In addition, he provided clear medical rationale and scientific principles for why the Veteran was at high risk for an aspiration event and why he found it less likely than not that misplacement of the nasogastric tube prior to the administration of the medication, and administration of medication in to the lungs began the chain of events leading to the Veteran's death. 

On the other hand, the appellant has not pointed to any specific finding in the record that clearly substantiates her contention that the medication was incorrectly administered into the lung or that the nasogastric tube-which had been in place for weeks-had been moved or disturbed, and that these particular errors led to the eventual death of the Veteran.  She reports that the nurse did not properly check the location of the tube, but this does not establish that the tube was out-of-place or that medication was incorrectly administered.  While "possible aspiration of drugs via nasogastric tube" was noted on one occasion, this appears to be based on the report of the appellant to the treating physician, and there is no other notation to this effect or confirming that this was the case. While she has reported that a doctor at the time told her she was correct about the administration of medication into the lung, no such notation definitively confirming this is of record in the medical reports leading up to the death.  

Even still, if the Board were to assume that the medication were incorrectly administered, the Board finds the VA specialist's opinion to the effect that he doubted that such an event would lead to the cascade of problems and eventual death of the Veteran to be more probative.  Again, he provided clear medical rationale for his opinion and his opinion reflects a thorough review of the evidence of record, and there is no medical evidence to support the appellant's contention that a dose of reglan into the lungs led to the Veteran's death.

Finally, with regard to the appellant's contention that the Veteran suffered from untreated autonomic dysreflexia prior to his death, the Board once again finds the opinion of the VA examiner to be more probative, as he provided clear medical rationale for finding it less likely than not that such a condition was present prior to death, while the appellant's contentions are unsubstantiated by the medical evidence of records. 

The Board further notes that the record does not establish, nor does the appellant contend, that the Veteran's death was due to an event not reasonably foreseeable.  Rather, as noted by the VA specialist, the Veteran was on a ventilator and receiving feeding through a nasogastric tube in the weeks following his admission in November 2005, and was severely deconditioned as a result of the hospitalization and at high risk for an aspiration event.

The Board has also considered the appellant's contentions to the effect that the Veteran's hospitalization records have been altered or changed, but this allegation is unsupported.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, or that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA and that, therefore, the claim for service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151, must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as under 38 U.S.C. § 1151, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


